824 F.2d 977
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Winston E. RIKARD, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
Appeal No. 87-3087.
United States Court of Appeals, Federal Circuit.
April 14, 1987.

Before SMITH, Circuit Judge, BENNETT, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board (board), docket No. AT07528610552, affirmed the Department of the Navy's removal of Winston E. Rikard because of his excessive unauthorized absence from work.  On the basis of the board's September 10, 1986, opinion, said final decision is affirmed.